Exhibit 10.18

 

SPANSION INC.

2005 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitutes the provisions of the Spansion Inc. 2005 Employee
Stock Purchase Plan (the “Plan”). The “Effective Date” of the Plan is December
15, 2005, the date it was approved by the Board; provided, however, that the
effectiveness of the Plan is subject to the approval of the Plan by the
shareholders of the Corporation within twelve months after the Effective Date.
As used herein, the term “Corporation” refers to Spansion Inc., a Delaware
corporation.

 

1. Purpose of Plan; Sub-Plans.

 

(a) The purpose of the Plan is to foster continued cordial employee relations by
providing Employees of the Corporation and Participating Companies with an
opportunity to purchase Common Stock of the Corporation through options to
acquire the stock on favorable terms and to elect to exercise such options
through payroll deductions.

 

(b) The Plan consists of a 423 Sub-Plan and may consist of one or more other
Sub-Plans. The 423 Sub-Plan is intended to qualify as an “employee stock
purchase plan” under Section 423 of the United States Internal Revenue Code of
1986, as amended (the “Code”). The Committee may establish one or more other
Sub-Plans designed to grant Employees of certain Participating Companies options
to purchase Common Stock that are not intended to satisfy the requirements of
Section 423 of the Code. Offerings under any such other Sub-Plans may be made to
achieve desired tax or other objectives in particular locations outside of the
United States. The terms of each Sub-Plan (other than the 423 Sub-Plan) may take
precedence over other provisions in this Plan document; provided, however, that
the share limit set forth in Paragraph 12(a) of the Plan (as such limit may be
adjusted pursuant to Paragraph 17 of the Plan) shall apply to the aggregate
number of shares that may be issued under the Plan, including the 423 Sub-Plan
and all Sub-Plans, and that the amendment and termination provisions of
Paragraphs 19 and 20 may not be superseded by any Sub-Plan. Unless otherwise
superseded by the provisions of a Sub-Plan, the provisions of this Plan document
shall govern the operation of such Sub-Plan, and any reference herein to the
“Plan” shall be construed to apply to such Sub-Plan. In all cases, the
provisions of this Plan shall apply to the 423 Sub-Plan and may not be
superseded by any sub-plan.

 

(c) All Employees who participate in the 423 Sub-Plan shall have the same rights
and privileges under the Plan except for differences which may be mandated by
local law and which are consistent with Code Section 423(b)(5); provided,
however, that Employees participating in a Sub-Plan need not have the same
rights and privileges as other Employees participating in the 423 Sub-Plan or
any other Sub-Plan.

 

1



--------------------------------------------------------------------------------

2. Definitions.

 

(a) “423 Sub-Plan” means the sub-plan under the Plan that is intended to qualify
as an “employee stock purchase plan” under Section 423 of the Code.

 

(b) “Affiliate” means an entity, other than a Subsidiary, in which the
Corporation has an equity interest or significant business relationship.

 

(c) “Board” means the Board of Directors of the Corporation.

 

(d) “Business Day” means a day on which the Common Stock is publicly traded on
the principal exchange or market in the United States on or in which the Common
Stock is listed or admitted to trade.

 

(e) “Commission” means the Untied States Securities and Exchange Commission.

 

(f) “Committee” means the committee designated by the Board pursuant to
Paragraph 13(a) below to administer this Plan. In the absence of such a
designation or in the event the Board assumes the administration of the Plan,
references to the “Committee” shall be deemed to be references to the Board.

 

(g) “Common Stock” means the Class A common stock of the Corporation, par value
$0.001 per share.

 

(h) “Compensation” means salaries, 50% of non-executive sales incentives, shift
differential and lead pay. Bonuses, overtime, special awards, 100% of executive
sales incentives, 50% of non-executive sales incentives, cash profit sharing,
income attributable to the exercise of a stock option and reimbursements and
allowances are not considered to be Compensation for Plan purposes.

 

(i) “Employee” means any person, including an officer, employed by a
Participating Company.

 

(j) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

(k) “Offering Period” shall have meaning assigned by Paragraph 4.

 

(l) “Option Grant Date” means the first Business Day of each Offering Period of
the Plan.

 

(m) “Parent” means any corporation during any period in which it is a “parent
corporation” as that term is defined in Code Section 424(e) with respect to the
Corporation.

 

2



--------------------------------------------------------------------------------

(n) “Participant” means an Employee who has elected to participate in the Plan
and has filed a valid and effective subscription agreement to make contributions
pursuant to Paragraph 5.

 

(o) “Participating Company” means the Corporation and, to the extent designated
as a “Participating Company” by the Committee, any Subsidiary or Affiliate.

 

(p) “Purchase Date” means the last Business Day of each Offering Period of the
Plan.

 

(q) “Purchase Price” means the per share purchase price of an option for an
Offering Period as determined in accordance with Paragraph 7(c).

 

(r) “Sub-Plan” means a sub-plan established under the Plan (other than the 423
Sub-Plan) for the benefit of Employees of certain Participating Companies as
described in Paragraph 1(b).

 

(s) “Subsidiary” means any corporation during any period in which it is a
“subsidiary corporation” as that term is defined in Code Section 424(f) with
respect to the Corporation.

 

3. Eligibility. Subject to Paragraph 10(c) below, any Employee who is employed
on the first day of an Offering Period by a Participating Company in that
Offering Period, shall be eligible to participate in such Offering Period under
the Plan, subject to the requirements of Paragraph 5. The Committee may from
time to time designate those Subsidiaries and Affiliates (including any entity
which is not currently but may at the relevant time be a Subsidiary or
Affiliate) as a Participating Company in an Offering Period. Employees of
Affiliates that do not qualify as Subsidiaries may participate only in any
Sub-Plan that has specifically been adopted by the Committee with respect to
such Employees and are not eligible to participate in the 423 Sub-Plan.
Employees of the Corporation may participate only in the 423 Sub-Plan and not
any Sub-Plan. Employees of any particular Subsidiary may participate in the 423
Sub-Plan or a Sub-Plan if so determined by the Committee but may not during an
Offering Period participate in (i) more than one Sub-Plan, or (ii) the 423
Sub-Plan and a Sub-Plan.

 

4. Offering Period.

 

(a) Unless otherwise specified by the Committee in advance of the Offering
Period, an Offering Period shall be a period of three calendar months commencing
on the first Business Day on or after each February 1, May 1, August 1 and
November 1 of each year and ending on the last Business Day of the third month
in such period. The Committee may specify a shorter or longer Offering Period,
but no Offering Period shall exceed 27 months. No Offering Period may commence
(i) before the Effective Date, and (ii) as to any Offering Period other than the
first Offering Period, on or before the last day of the immediately preceding
Offering Period.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing clause (i) of Paragraph 4(a), the Committee
may, in its discretion, determine that the first Offering Period for the 423
Sub-Plan shall commence upon the effective date of the initial public offering
of the Common Stock. In such event, all eligible Employees shall automatically
be deemed to be Participants in such Offering Period and to have elected to make
the maximum contributions permitted under the Plan for such Offering Period. At
the end of the Offering Period, each Participant shall have the opportunity to
pay (by check made payable to the Corporation) all or any portion of the amount
of such Participant’s deemed accumulated contributions for the Offering Period
for the purchase of shares of Common Stock at the Purchase Price for that
Offering Period. A Participant who pays less than the entire amount of the
deemed accumulated contributions shall be deemed to have elected to reduce his
or her contributions during the Offering Period to the amount actually paid by
the Participant to purchase shares, and a Participant who does not make any
payment shall be deemed to have elected to withdraw from the Offering Period at
the beginning of the Offering Period. Notwithstanding the foregoing, a
Participant may elect during the Offering Period to commence payroll deductions
with respect to such Offering Period by completing a subscription agreement in
accordance with Paragraph 5 hereof. The Committee may establish other rules for
any such Offering Period and, in any case, the provisions of this Section 4(b)
are subject to compliance with the requirements of Section 423 of the Code and
applicable securities laws.

 

5. Participation.

 

(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in a form acceptable to
the Committee on the form provided by the Corporation and filing it with the
designated Corporation office not later than the day before the Option Grant
Date of the Offering Period such election is to take effect (or such earlier
deadline as may be determined by the Committee for that Offering Period);
provided that Participants who go on a leave of absence are subject to the
special rules set forth in Paragraph 10(c) hereof. An Employee who becomes
eligible to participate in the Plan on or after an Option Grant Date may not
participate until the next Offering Period.

 

(b) Payroll deductions for a Participant for any Offering Period shall commence
with the first payday occurring on or after the Option Grant Date for that
Offering Period and shall end with the last payday that occurs in such Offering
Period, unless sooner terminated by the Participant as provided in Paragraph 10,
or by the Corporation.

 

6. Payroll Deductions/Contributions.

 

(a) At the time a Participant files his subscription agreement, he shall elect
to have payroll deductions made on each payday during the Offering Period and
the amount of such deductions; provided, however, that the Committee shall
determine for each Offering Period whether the amount to be deducted from each
paycheck is to be designated as a specific dollar amount, or as a percentage of
the eligible Compensation

 

4



--------------------------------------------------------------------------------

being paid on such payday, or as either, and may also establish a maximum and/or
minimum percentage or amount for such payroll deductions. The Committee may from
time to time change any of the requirements for payroll deductions established
pursuant to the preceding sentence, effective with any Offering Period
commencing after the date of such change. The Committee may also provide that a
Participant’s subscription agreement, and his or her participation election and
payroll withholding consent thereon, shall remain valid for all Offering Periods
commencing with the Offering Period with respect to which such election is made
and continuing until (i) the Participant’s participation in the Plan terminates
pursuant to the terms hereof, (ii) the Participant files a new subscription
agreement that becomes effective, or (iii) the Committee requires that a new
subscription agreement be executed and filed with the Corporation.

 

(b) The Corporation shall maintain on its books, or cause to be maintained by a
recordkeeper, a bookkeeping account in the name of each Participant. The amount
of a Participant’s Compensation elected by the Participant to be deducted and
contributed to the Plan during an Offering Period shall be credited to the
Participant’s account as of the date on which such amount would have otherwise
been paid to the Participant. A Participant may not make any additional payments
to his or her account. A Participant’s account shall be reduced by any amounts
used to purchase shares under the Plan and by any other amounts distributed
pursuant to the terms hereof. All payroll deductions authorized by a Participant
shall be credited to his account under the Plan.

 

(c) A Participant may withdraw from his participation in the Plan as provided in
Paragraph 10. A Participant may decrease or increase the rate of his payroll
deductions by completing and filing with the Corporation a new authorization for
payroll deduction. The change in rate shall become effective with the first
Offering Period that commences after the Corporation’s receipt of the new
authorization. The Committee may set earlier deadlines for making any such
change with respect to an Offering Period. Unless otherwise provided by the
Committee, a Participant may not change the rate of his payroll deductions as to
an Offering Period that is then in effect (other than a withdrawal from
participation as provided in Paragraph 10).

 

7. Grant of Option

 

(a) On the Option Grant Date of each Offering Period, each Participant during
such Offering Period shall be granted an option to purchase on the next
succeeding Purchase Date the number of shares of Common Stock determined by
dividing the Participant’s payroll deductions accumulated in such Offering
Period on or before such Purchase Date and retained in the Participant’s account
as of the Purchase Date by the applicable Purchase Price as set forth in
Paragraph 7(c) below; provided, however, that such purchase shall be subject to
the limitations set forth in Paragraphs 6(a) and 12(a) hereof and the following
additional limits:

 

  (i)  

The number of shares which may be purchased by a Participant for the first
Offering Period that ends in any calendar year may not exceed the number of
shares determined by dividing $25,000 by

 

5



--------------------------------------------------------------------------------

 

the fair market value of a share of Common Stock on the first day of such
Offering Period.

 

  (ii)   The number of shares which may be purchased by a Participant for any
subsequent Offering Period which ends in the same calendar year (as referred to
in subsection (i) above) shall not exceed the number of shares determined by
performing the calculation below:

 

Step One: The number of shares purchased by the Participant with respect to any
previous Offering Period that ended in the same calendar year shall be
multiplied by the fair market value of a share of Common Stock on the first day
of such previous Offering Period in which such shares were purchased.

 

Step Two: The amount determined in Step One (or the sum of such amounts if there
has been more than one such previous Offering Period) shall be subtracted from
$25,000.

 

Step Three: The amount determined in Step Two shall be divided by the fair
market value of a share of Common Stock on the first day of such subsequent
Offering Period (for which the maximum number of shares which may be purchased
is being determined by this calculation) occurs. The quotient thus obtained
shall be the maximum number of shares which may be purchased by the Participant
for such subsequent Offering Period.

 

The provisions of this Paragraph 7(a) shall be construed and interpreted to
satisfy Section 423(b)(8) of the Code. Notwithstanding any provisions of the
Plan to the contrary, no person who is otherwise an Employee participating in
the 423 Sub-Plan shall be granted an option or other right to purchase shares
under the Plan to the extent that such option causes such individual to have
rights to purchase stock under the Plan and any other plan of the Corporation,
any Parent, or any Subsidiary which is qualified under Section 423 of the Code
which accrue at a rate which exceeds $25,000 of the fair market value of the
stock of the Corporation, of any Parent, or of any Subsidiary (determined at the
time the right to purchase such stock is granted, before giving effect to any
discounted purchase price under any such plan) for each calendar year in which
such right is outstanding at any time, as such requirement is set forth in
Section 423(b)(8) of the Code.

 

(b) Notwithstanding any provisions of the Plan to the contrary, no person who is
otherwise an Employee participating in the 423 Sub-Plan shall be granted an
option or other right to purchase shares under the Plan to the extent that,
after the exercise of such option or such right, such person would own “stock”
(as such term is defined for purposes of Section 423(b)(3) of the Code)
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Corporation or of any Subsidiary or Parent of the
Corporation (including stock which the Participant may purchase under
outstanding options and stock, the ownership of which is attributed to the
Participant under Section 424(d) of the Code).

 

6



--------------------------------------------------------------------------------

(c) The Committee shall establish the method for determining the Purchase Price
per share of the shares subject to an option for an Offering Period prior to the
start of that Offering Period in accordance with this Paragraph 7(c). The
Committee may provide prior to the start of an Offering Period that the Purchase
Price for that Offering Period shall be determined by applying a discount amount
(not to exceed 15%) to either (i) the fair market value of a share of Common
Stock on the Option Grant Date of that Offering Period, or (ii) the fair market
value of a share of Common Stock on the Purchase Date of that Offering Period,
or (iii) the lesser of the fair market value of a share of Common Stock on the
Option Grant Date of that Offering Period or the fair market value of a share of
Common Stock on the Purchase Date of that Offering Period. For purposes of the
Plan, the “fair market value” of the Common Stock on each such date shall be the
last price for a share of Common Stock as furnished by the National Association
of Securities Dealers, Inc. (the “NASD”) through the NASDAQ National Market
Reporting System (the “National Market”) for such date, or if no sale is made on
such date, the corresponding last price on the first preceding date on which
sales of the Common Stock were reported by the NASD, or if the Common Stock is
not so listed or actively traded on the National Market on such date, the value
of a share of Common Stock as reasonably determined by the Committee for such
purpose. Notwithstanding anything to the contrary in the preceding provisions of
this Paragraph 7(c), in no event shall the Purchase Price per share be less than
the par value of a share of Common Stock.

 

(d) Any excess contributions remaining in the Participant’s account after the
purchase of the shares on the Purchase Date will be returned to the Participant,
but if the Committee provides pursuant to Paragraph 8 that only whole shares may
be purchased during an Offering Period and if the Participant continues to be an
Employee, so elects and is so permitted by the Committee, any amount not
sufficient to purchase a whole share during such Offering Period may be rolled
over and used to purchase shares in the next succeeding Offering Period.

 

(e) The maximum number of shares of Common Stock that any one individual may
acquire upon exercise of his or her option granted under the Plan with respect
to any one Offering Period is 2500, subject to adjustments pursuant to Paragraph
19 (the “Individual Limit”); provided, however, that the Committee may from time
to time amend such Individual Limit, with any such amendment to take effect no
earlier than the first Offering Period commencing after the adoption of such
amendment.

 

8. Exercise of Option. Unless a Participant withdraws from the Plan as provided
in Paragraph 10, his option for the purchase of shares will be exercised
automatically for the number of shares which the accumulated payroll deductions
in his account could purchase at the applicable Purchase Price on the Purchase
Date. The number of shares purchased shall include fractional share interests
unless the Committee provides that only whole shares may be purchased. During
his lifetime, a Participant’s option to purchase shares hereunder is exercisable
only by him. An option granted with respect to a particular Offering Period
shall terminate when so exercised or when the recipient of such option earlier
withdraws from the Plan pursuant to Paragraph 10.

 

7



--------------------------------------------------------------------------------

9. Delivery. As promptly as practicable after the Purchase Date of each Offering
Period, the Corporation shall, in its discretion, either deliver to each
Participant a certificate representing the shares of Common Stock purchased upon
exercise of his or her option, provide for the crediting of such shares in book
entry form in the name of the Participant, or provide for an alternative
arrangement for the delivery of such shares to a broker or recordkeeping service
for the benefit of the Participant. In the event the Corporation is required to
obtain from any commission or agency authority to issue any such certificate or
otherwise deliver such shares, the Corporation will seek to obtain such
authority. If the Corporation is unable to obtain from any such commission or
agency authority which counsel for the Corporation deems necessary for the
lawful issuance of any such certificate or other delivery of such shares, or if
for any other reason the Corporation cannot issue or deliver shares of Common
Stock and satisfy Paragraph 22, the Corporation shall be relieved from liability
to any Participant except that the Corporation shall return to each Participant
to whom such shares cannot be issued or delivered the amount of the balance
credited to his or her Plan account that would have otherwise been used for the
purchase of such shares.

 

10. Withdrawal; Termination of Employment.

 

(a) A Participant may withdraw all, but not less than all, of the funds credited
to his account under the Plan during an Offering Period by giving written notice
to the Corporation on a form provided for such purpose, provided that such
notice is received by the Corporation before the last day of such Offering
Period (or such earlier deadline as the Committee may establish). All of the
Participant’s funds remaining credited to his account at the time of such
withdrawal will be paid to him promptly after receipt of his notice of
withdrawal, his option for that Offering Period will be automatically cancelled,
and he will not be permitted to make any further payroll deductions for the
purchase of shares with respect to that Offering Period.

 

(b) Upon termination of the Participant’s employment for any reason, including
retirement, permanent disability or death, the funds credited to his account
will be returned to him or, in the case of his death, to his estate, and his
option for the Offering Period in which the termination occurs will be
automatically cancelled. For purposes of the Plan, if a Participating Company
ceases to be a Subsidiary (or, if applicable in the case of a Sub-Plan, an
Affiliate), each person employed by that Subsidiary (or Affiliate) will be
deemed to have terminated employment at the time the Participating Company
ceases to be a Subsidiary (or Affiliate), unless such person continues as an
Employee in respect of another Company entity.

 

(c) A Participant who goes on an unpaid leave of absence shall be permitted to
remain in the Plan with respect to an Offering Period which commenced prior to
the beginning of such leave of absence; provided, that if such Participant is
not guaranteed reemployment by contract or statute and the leave of absence
extends beyond three (3) months, such Participant shall be deemed to have
terminated employment for purposes of the Plan on the next day following the
expiration of such

 

8



--------------------------------------------------------------------------------

three-month period. The payroll deductions for a Participant who has been on an
unpaid leave of absence will resume at the same rate as in effect prior to such
leave upon the Participant’s return to work unless changed by such Participant;
provided, however, that if the Participant has been on an unpaid leave of
absence either throughout an entire Offering Period or for more than three
(3) months, the Participant shall not be permitted to re-enter the Plan until a
subscription agreement is filed with respect to a subsequent Offering Period
which commences after such Participant has returned to work from the unpaid
leave of absence.

 

(d) A Participant’s withdrawal from an Offering Period will not have any effect
upon his eligibility to participate in a succeeding Offering Period or in any
similar plan which may hereafter be adopted by the Corporation.

 

11. No Interest. No interest shall be paid to a Participant or shall accrue on
any funds credited to his account under the Plan (in respect of account
balances, refunds of account balances, or otherwise). Each such account is
merely a bookkeeping entry in the Corporation’s records (or the records of a
third party administrator) used to determine the number of shares that the
Participant may acquire under this Plan in the applicable Offering Period.

 

12. Stock.

 

(a) The maximum number of shares of the Corporation’s Common Stock which may be
sold pursuant to options exercised under the Plan (including all Sub-Plans
adopted hereunder) shall be Two Million Two Hundred Fifty Thousand
(2,250,000) shares, subject to adjustment upon changes in capitalization of the
Corporation as provided in Paragraph 19. The shares to be sold to Participants
in the Plan may be, at the election of the Corporation, either treasury shares
or shares authorized but unissued. If the total number of shares which would
otherwise be subject to options granted pursuant to Paragraph 7(a) hereof at the
Option Grant Date exceeds the number of shares then available under the Plan
(after deduction of all shares for which options have been exercised or are then
outstanding), the Corporation shall make a pro rata allocation of the shares
remaining available for option grant based on the Participants’ account balances
as of such date.

 

(b) The Participant will have no interest or voting rights in respect of any
shares of Common Stock not actually delivered to and held of record by the
Participant. No adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such delivery.

 

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in street name in the Participant’s account at
the Corporation’s approved brokerage firm.

 

9



--------------------------------------------------------------------------------

13. Administration.

 

(a) The Plan shall be administered by the Board or a Committee appointed by the
Board. The Board may from time to time remove members from or add members to the
Committee. Vacancies on the Committee, however caused, shall be filled by the
Board. Acts taken or approved by a majority of the Committee at which a quorum
is present, or acts approved in writing by all members of the Committee, shall
be the valid acts of the Committee.

 

(b) Subject to the express provisions of the Plan, the Committee shall supervise
and administer the Plan and shall have the full authority and discretion to
(i) construe and interpret the provisions of the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the administration of the Plan,
(iii) make all other determinations and take such other action as contemplated
by the Plan or as may be necessary or advisable for the administration of the
Plan or the effectuation of its purposes, (iv) establish Sub-Plans,
(v) designate from time to time the Subsidiaries whose employees may be eligible
to participate in the 423 Sub-Plan or a Sub-Plan, and (vi) designate from time
to time the Affiliates whose employees may be eligible to participate in a
Sub-Plan. The administration, interpretation or application of the Plan by the
Committee shall be final, conclusive and binding upon all Participants. Members
of the Board or the Committee who are eligible Employees are permitted to
participate in the Plan.

 

(c) The Committee may adopt rules or procedures relating to the operation and
administration of Sub-Plans to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements. The Committee may adopt such rules,
guidelines and forms as the applicable laws allow to accomplish the transfer of
secondary Class 1 National Insurance Contributions (“NIC”) in the United Kingdom
(“UK”) from the employer to the Participants in the UK and to make such transfer
of NIC liability a condition to the exercise of options in the UK.

 

(d) Neither the Board nor the Committee, nor any member thereof, nor any person
acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
the Plan or any option granted under the Plan, and all such persons shall be
entitled to indemnification and reimbursement by the Corporation in respect of
any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors’ and officers’ liability insurance coverage that may
be in effect from time to time.

 

(e) All costs and expenses incurred in administering the Plan shall be paid by
the Corporation. The Committee may request advice or assistance or employ

 

10



--------------------------------------------------------------------------------

such other persons as it determines is necessary or appropriate for the
administration of the Plan.

 

14. Transferability. Neither funds credited to a Participant’s account nor any
rights with regard to the exercise of an option or to receive shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will or the laws of descent and distribution) by the Participant
and options granted hereunder are exercisable, during the Participant’s
lifetime, only by the Participant. Any such attempt at assignment, transfer,
pledge or other disposition, shall be void and without effect, except that the
Corporation may treat such act as an election to withdraw funds in accordance
with Paragraph 10.

 

15. Use of Funds. All funds received or held by the Corporation under the Plan
may be used by the Corporation for any corporate purpose, and the Corporation
shall not be obligated to segregate such funds unless segregation of accounts is
required by local law.

 

16. Statements. Statements of account will be given to Participants promptly
following each Purchase Date, which statements will set forth the amounts of
payroll deductions accumulated in the Participant’s account, the per share
purchase price, the number of shares purchased and any excess contributions for
the Offering Period ending as of such Purchase Date.

 

17. Changes in Capitalization. In the event of any stock dividend, stock split,
spin-off, recapitalization, merger, consolidation, exchange of shares or any
similar unusual or extraordinary corporate transaction in respect of the Common
Stock, or a sale of substantially all of the assets of the Corporation as an
entirety, the number of shares then subject to outstanding options and the
number of authorized shares remaining available to be sold under the Plan shall
be increased or decreased appropriately, with such other adjustment as may be
deemed necessary or equitable by the Committee.

 

18. Possible Early Termination of Plan and Options. Upon a dissolution of the
Corporation, or any other event described in Paragraph 17 that the Corporation
does not survive or does not survive as a publicly-traded company in respect of
its Common Stock, as the case may be, the Plan and, if prior to the last day of
an Offering Period, any outstanding option granted with respect to that Offering
Period, shall terminate, subject to any provision that has been expressly made
by the Committee for the survival, substitution, assumption, exchange or other
settlement of the Plan and such options. In the event a Participant’s option is
terminated pursuant to this Paragraph 18 without a provision having been made by
the Committee for a substitution, assumption, exchange or other settlement of
such option, such Participant’s account shall be paid to him or her in cash
without interest.

 

19. Amendment. The Board may at any time amend the Plan. No such amendment may
make any change in any option previously granted which adversely affects the
rights of any Participant without such Participant’s consent. Shareholder

 

11



--------------------------------------------------------------------------------

approval for any amendment shall not be required, except to the extent that the
Board determines that such approval is required by the rules of the Commission,
the Code or the stock exchange(s) on which the Corporation’s shares are listed,
as such rules are in effect at the time the Plan amendment becomes effective.

 

20. Termination. The Board may at any time terminate the Plan. Except as
provided in Paragraph 18, no such termination will affect options previously
granted. Unless sooner terminated by the Board pursuant to Paragraph 18 or this
Paragraph 20, the Plan shall terminate as of the Purchase Date on or immediately
following the tenth anniversary of the Effective Date.

 

21. Notices. All notices or other communications by a Participant to the
Corporation in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Corporation at the location, or by
the person, designated by the Corporation for the receipt thereof.

 

22. Government and Other Regulations. The Plan, and the grant and exercise of
the rights to purchase shares hereunder, and the Corporation’s obligation to
sell and deliver shares upon the exercise of rights to purchase shares, shall be
subject to all applicable federal, state and foreign laws, rules and
regulations, and to such approvals by any regulatory or government agency as
may, in the opinion of counsel for the Corporation, be required. Any amendments
requiring shareholder approval shall take effect only subject to such approval.

 

23. Applicable Law. The interpretation, performance and enforcement of the Plan
shall be governed by the laws of the State of Delaware.

 

24. Plan Construction.

 

(a) Section 16. It is the intent of the Corporation that transactions involving
options under the Plan (other than “Discretionary Transactions” as that term is
defined in Rule 16b-3(b)(1) promulgated by the Commission under Section 16 of
the Exchange Act, to the extent there are any Discretionary Transactions under
the Plan), in the case of Participants who are or may be subject to the
prohibitions of Section 16 of the Exchange Act, satisfy the requirements for
exemption under Rule 16b-3(c) promulgated by the Commission under Section 16 of
the Exchange Act to the maximum extent possible. Notwithstanding the foregoing,
the Corporation shall have no liability to any Participant for Section 16
consequences of options or other events with respect to the plan.

 

(b) Section 423. The Plan and options granted under the Plan (other than
pursuant to a Sub-Plan) are intended to qualify under Section 423 of the Code.

 

(c) Interpretation. If any provision of the Plan or of any option granted under
the Plan would otherwise frustrate or conflict with the intents expressed above,
that provision to the extent possible shall be interpreted so as to avoid such
conflict. If the conflict remains irreconcilable, the Committee may disregard
the provision if it

 

12



--------------------------------------------------------------------------------

concludes that to do so furthers the interest of the Corporation and is
consistent with the purposes of the Plan as to such persons in the
circumstances.

 

25. Employees’ Rights.

 

(a) No Employment Rights. Nothing in the Plan (or in any other document related
to the Plan) will confer upon any Employee or Participant any right to continue
in the employ or other service of a Participating Company, constitute any
contract or agreement of employment or other service or affect an Employee’s
status as an employee at will, nor shall interfere in any way with the right of
a Participating Company to change such person’s compensation or other benefits
or to terminate his or her employment or other service, with or without cause.
Nothing contained in this Paragraph 25(a), however, is intended to adversely
affect any express independent right of any such person under a separate
employment or service contract.

 

(b) No Rights to Assets of the Company. No Participant or other person will have
any right, title or interest in any fund or in any specific asset (including
shares of Common Stock) of the Corporation or any other Participating Company by
reason of any option hereunder. Neither the provisions of the Plan (or of any
other document related to the Plan), nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan will create, or be
construed to create, a trust of any kind or a fiduciary relationship between any
Participating Company and any Participant, Participant’s beneficiary or other
person. To the extent that a Participant, beneficiary or other person acquires a
right to receive payment pursuant to the Plan, such right will be no greater
than the right of any unsecured general creditor of the Corporation.

 

(c) No Representation as to Qualified Status of 423 Sub-Plan. Notwithstanding
any other provision contained herein, neither the Corporation nor any Subsidiary
makes any representation to any person in adopting the Plan or becoming a
Participating Company under the 423 Sub-Plan that such 423 Sub-Plan is qualified
as an “employee stock purchase plan” under Section 423 of the Code or that
options granted under the 423 Sub-Plan shall be subject to any particular tax
treatment.

 

26. Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of the
Plan shall continue in effect.

 

27. Captions and Headings. Captions and headings are given to the paragraphs of
the Plan solely as a convenience to facilitate reference. Such captions and
headings shall not be deemed in any way material or relevant to the construction
of interpretation of the Plan or any provision hereof.

 

28. No Effect on Other Plans or Corporate Authority. The adoption of the Plan
shall not affect any other Participating Company compensation or incentive plans
in effect. Nothing in the Plan will limit or be deemed to limit the authority of
the Board or

 

13



--------------------------------------------------------------------------------

Committee (1) to establish any other forms of incentives or compensation for
employees of any Participating Company (with or without reference to the Common
Stock), or (2) to grant or assume options (outside the scope of and in addition
to those contemplated by the Plan) in connection with any proper corporate
purpose, to the extent consistent with any other plan or authority. Benefits
received by a Participant under an option granted pursuant to the Plan shall not
be deemed a part of the Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by a Participating Company, except where the
Committee (or the Board of Directors of the Participating Company that sponsors
such plan or arrangement, as applicable) expressly otherwise provides or
authorizes in writing.

 

29.   Tax Withholding.

 

(a) Notwithstanding anything else contained in the Plan to the contrary, the
Corporation may deduct from a Participant’s account balance as of a Purchase
Date, before the exercise of the Participant’s option is given effect on such
date, the amount of taxes (if any) which the Corporation reasonably determines
it or any other Participating Company may be required to withhold with respect
to such exercise. In such event, the maximum number of whole shares subject to
such option (subject to the other limits set forth in the Plan) shall be
purchased at the purchase price with the balance of the Participant’s account
(after reduction for the tax withholding amount).

 

(b) Should the Corporation for any reason be unable, or elect not to, satisfy
its or any other Participating Company’s tax withholding obligations in the
manner described in Paragraph 29(a) with respect to a Participant’s exercise of
an option granted under the Plan, or should any Participating Company reasonably
determine that it or an affiliated entity has a tax withholding obligation with
respect to a disposition of shares acquired pursuant to the exercise of an
option prior to satisfaction of the holding period requirements of Section 423
of the Code, the Participating Company shall have the right at its option to
(1) require the Participant to pay or provide for payment of the amount of any
taxes which the Participating Company reasonably determines that it or any
affiliate is required to withhold with respect to such event or (2) deduct from
any amount otherwise payable to or for the account of the Participant the amount
of any taxes which the Participating Company reasonably determines that it or
any affiliate is required to withhold with respect to such event.

 

30. Notice of Sale. Any person who has acquired shares under the Plan shall give
prompt written notice to the Corporation of any sale or other transfer of the
shares if such sale or transfer occurs (1) within the two-year period after the
Option Grant Date of the Offering Period with respect to which such shares were
acquired, or (2) within the twelve-month period after the Purchase Date of the
Offering Period with respect to which such shares were acquired.

 

14